916 So. 2d 926 (2005)
Valencia BYRD, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D05-3185.
District Court of Appeal of Florida, First District.
November 30, 2005.
Valencia Byrd, pro se, petitioner.
Charlie Crist, Attorney General, and Felicia A. Wilcox, Assistant Attorney General, Tallahassee, for respondent.
PER CURIAM.
The trial court failed to advise petitioner of her right to appeal at the time sentence was imposed. Accordingly, we grant the petition and direct that petitioner be afforded a belated appeal in Duval County case number 16-CF-1994-001783. See Polk v. State, 884 So. 2d 498 (Fla. 5th DCA 2004); Bowden v. Singletary, 805 So. 2d 812 (Fla. 3d DCA 1999). Upon issuance of mandate in this cause, a copy of the opinion will be provided to the clerk of the lower tribunal, who shall treat it as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D). Counsel shall be appointed to represent petitioner in the appeal if she qualifies for such an appointment.
PETITION GRANTED.
DAVIS, BROWNING and LEWIS, JJ., concur.